Citation Nr: 1111350	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to September 1985 and from January 1991 to March 1991.  The Veteran also served as an Individual Ready Reserve soldier.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO rating decision.  

In January 2011, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The issue of service connection for a shoulder injury has been raised by the record during the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDINGS OF FACT

The currently demonstrated sleep apnea is shown as likely as to be aggravated by the service-connected PTSD.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by sleep apnea is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Since the Board is granting service connection for sleep apnea, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  

Furthermore, the claim of service connection for a sleep apnea is being granted, and therefore, the Veteran has not been prejudiced in any way by the conduct of the Board hearing.

No further development is required to comply with the provisions of the VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
 

II.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD

A.  Laws and Regulations

The Veteran is contending that service connection is warranted for sleep apnea as secondary to his service-connected PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2010).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
B.  Analysis

The Veteran's service treatment records do not confirm a diagnosis of sleep apnea.  He testified during the January 2011 Board hearing that he would snore while he was serving during active service, but there is no other evidence showing that his sleep apnea began during service.  

Subsequent to service, the Veteran first sought treatment for symptoms of sleep apnea in February 2008, several years after discharge.  

A VA sleep study conducted in March 2008 noted sleep disruption comorbid to associated diagnosis of PTSD.

In June 2008, the RO scheduled the Veteran for a VA examination to determine whether his sleep apnea was related to his PTSD.  The VA examiner decided that no examination was necessary.  The examiner reviewed the claims file and provided a diagnosis of sleep apnea.  

The examiner further stated that there was no evidence in the literature nor consensus among medical experts that sleep apnea was in any way related to PTSD.  

The examiner further found that there was no evidence in the Veteran's file that would indicate any exception to that accepted medical belief.  The examiner concluded that it was unlikely that the Veteran's sleep apnea was caused by his PTSD or aggravated by it.  

In support of his claim, the Veteran submitted two opinions provided by two private physicians.

In May 2009, Dr. F. submitted a letter describing the Veteran's sleep apnea.  He stated that the Veteran currently wore his CPAP about three to four times a week, but did not wear it the whole night as he took it off in the middle of the night.  

The examiner found that the Veteran had rather severe insomnia.  The examiner noted that, as a result, the Veteran was tired and sleepy during the day and could not nap.  

After examining the Veteran and reviewing VA treatment records, Dr. F. concluded that the Veteran had severe PTSD with co-morbid significant nocturnal sleep disruption and insomnia.  Dr. F. explained that the Veteran has not been able to tolerate nasal CPAP.  

Dr. F. opined that the Veteran's PTSD related insomnia was affecting his CPAP compliance.  As a result, the Veteran had continued daytime dysfunction with worsening fatigue and daytime sleepiness.  

Dr. F. recommended that the Veteran undergo comprehensive therapy for PTSD.  Dr. F. hoped that, with effective therapy and an improvement in sleep maintenance, the Veteran could be compliant with CPAP therapy for his severe obstructive sleep apnea.

In June 2009, Dr. K. examined the Veteran.  The Veteran and his wife reported that his sleep apnea symptoms began around the same time that the Veteran was diagnosed with PTSD in 1999 and 2000.  He was not formally diagnosed with sleep apnea until 2008.  

The Veteran had been using a CPAP on and off since his diagnosis.  Dr. K. noted that he had not significantly responded to CPAP as he had difficulty tolerating the CPAP mask.  Dr. K. noted that Dr. F. advised the Veteran to have comprehensive therapy for his PTSD.  At the time of the examination, the Veteran's sleep was still light, and he continued to feel tired and sleepy during the day.  

After reviewing the Veteran's medical history thoroughly and examining the Veteran, Dr. K. opined that the service-connected PTSD in all probability had aggravated the Veteran's severe obstructive sleep apnea and the sleep apnea, as likely as not, was directly related to his PTSD.

Several considerations must be addressed with regard to the weighing of evidence in a service connection case.  

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a Veteran's medical history, as contained in his claims file.  

In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Finally, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Overall, the Board assigns the most probative weight to the opinions provided by Dr. K. and Dr. F. who reviewed all of the relevant treatment records and conducted thorough examinations of the Veteran before providing their opinion.  

Although he reviewed the Veteran's VA records, the VA examiner did not examine the Veteran.  The evidence provided by Dr. K and Dr. F. revealed that the Veteran was taking off his CPAP during the night due to his PTSD related insomnia.  

Dr. F. specifically recommended that the Veteran receive comprehensive PTSD therapy so that he could comply with CPAP therapy for his sleep apnea.  Dr. K. concluded that the Veteran's PTSD was aggravating his severe obstructive sleep apnea.

Based on a review of the record, the Board finds the evidence to be relative equipoise in showing that the current sleep apnea disorder as likely as not was aggravated by the service-connected PTSD.   

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in favor of the Veteran, secondary service connection for sleep apnea is granted.  


ORDER

Service connection for sleep apnea as secondary to PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


